DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 09/09/2020 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of the certified copy of DE 10 2016 201 936.8 as required by 37 CFR 1.55.
However, there appear to be additional claims for foreign priority in the ADS filed 07/25/2018. There are no certified copies as required by 37 CFR 1.55 of the following: 
DE 10 2016 201 024.7 Filing Date 01-25-2016
DE 10 2016 201 025.5 Filing Date 01-25-2016
DE 10 2016 202 766.2 Filing Date 02-23-2016
DE 10 2016 120 605.9 Filing Date 10-27-2016

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2018, 12/19/2012, 05/05/2020, and 02/01/2021 have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0018 of the specification at the last sentence of the paragraph appears to be missing a word between ‘the’ and ‘is’: “Preferably, the is heated…”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohner et al. (U.S. 2012/0060982).
Regarding claim 1, Bohner et al. (hereinafter ‘Bohner’) teaches a method of producing press-hardened structural parts (Title). Specifically, Bohner teaches that a blank of non-hardened and hot formable steel sheet is heated to a temperature above the austenitizing temperature (Paragraph 0033, meeting step a ‘heating the component’; which is notably a metal component), 
placed in a press tool (Paragraph 0033) (note: also referred to as a holding device) wherein a linear zone B is subjected to a heat treatment (Paragraph 0036; meeting step b ‘setting a temperature difference between at least one first sub-region and at least one second sub-region of the component’; to be clear, linear zone B is at least one first sub-region while the rest of the part is considered at least one second sub-region),
following the heat treatment in the holding device, a bending operation is carried out (Paragraph 0039; meeting claimed step c ‘at least partially forming in a press hardening tool’),

Regarding claim 2, Bohner anticipates the method as applied to claim 1 above and further teaches in Paragraph 0015 that the heating is executed through infrared radiation which meets the claimed ‘radiant heat’.
Regarding claim 4, Bohner anticipates the method as applied to claim 1 above and further teaches that a trimming operation is carried out (Paragraph 0039); it necessarily follows that at least one mechanical cutting tool would be used to accomplish the trimming operation.
Regarding claim 6, Bohner anticipates the method as applied to claim 1 above and further depicts linear zone B in Figures 5a-c in such a manner that the person of ordinary skill in the art would understand that zone to meet the broadest reasonable interpretation of ‘flange’. To be clear, a flange is defined as a protruded ridge, lip, or rim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Buschsieweke et al. (U.S. 2010/0300584) in view of Charest et al. (U.S. 2011/0315281).
Regarding claim 1, Buschsieweke et al. (hereinafter ‘584’) teaches a method of producing a shaped component having at least two structural regions of different ductility (Title). Specifically, ‘584 teaches, at Paragraph 0016, the heating of a blank of a high-strength boron steel coated with an Al/Si coating (meeting claimed step a), 
transferring the blank to a two-zone furnace where a region of a first kind is again heated in a 1st zone of the furnace to a temperature of about 550C to 700C while a region of a second kind is heated in a 2nd zone of the furnace to a temperature of 830 to 950C (Paragraph 0016, meeting claimed step b),
the blank is formed by a thermoforming process into a shaped component (Paragraph 0016, meeting claimed step c; notably the thermoforming process would be understood by a person of ordinary skill as being conducted in a device that would meet the broadest reasonable interpretation of ‘press hardening tool’ as claimed but, nevertheless, Paragraph 0028 describes the thermoforming as being conducted in a press).

Charest et al. (hereinafter ‘Charest’) teaches a method of forming a product from an initial blank, followed by hot forming, press-hardening, and post hot forming processing (Abstract and Title) to achieve metallic products having tailored properties (Paragraph 0002). Notably, Charest teaches that ‘tailoring’ the properties of shaped parts in the manner described facilitates subsequent forming operations, such as for instance trimming or perforating the part, and results in regions that can convert crash energy into deformation by crumpling (Paragraph 0004).
Specifically, Charest appreciates an initial blank that is subjected to a hot forming and press hardening operation to form a product with substantially a uniform first tensile strength that is then subject to post hot-forming processing wherein a first region of the product is selectively heated to above a known temperature while simultaneously maintaining below the known temperature a second region of the product that is adjacent to the first region, further followed by cooling the first region such that the first region attains a second tensile strength that is substantially less than the first tensile strength (Paragraph 0065). Also, Charest teaches at Paragraph 0013 that it is optional that ‘forming and/or cutting and/or perforating, etc. is performed subsequent to the post hot-forming processing.
The person of ordinary skill in the art would recognize and appreciate that a material having a lower tensile strength would be easier to cut, perforate, and/or otherwise mechanically manipulate than a material having a higher tensile strength
As such, it would be prima facie obvious to the person of ordinary skill to include a cutting and/or perforating process so as to achieve desirably tailored properties as well as shape/design of the resultant structural part manufactured by ‘584. 
Regarding claim 2, ‘584 and Charest teach the method as applied to claim 1 above and ‘584 teaches that the component is heated in a two-zone continuous furnace which would be radiant heat and in view of the temperatures described at Paragraph 0016, the furnace would be operated by at least 500K.
Regarding claim 3, ‘584 and Charest teach the method as applied to claim 1 above and ‘584 teaches transferring the blank to a two-zone furnace where a region of a first kind is again heated in a 1st zone of the furnace to a temperature of about 550C to 700C while a region of a second kind is heated in a 2nd zone of the furnace to a temperature of 830 to 950C (Paragraph 0016, meeting claimed step b). As both the first and second regions are heated and are at different temperatures, the claimed limitation requiring the setting of the temperature difference in step b to be achieved by heating the at least one second sub-region is met.
Regarding claim 4, ‘584 and Charest teach the method as applied to claim 1 above and Charest teaches at Paragraph 0013 that cutting and/or perforating, etc. can be carried out. As such, it necessarily follows that at least one mechanical cutting tool would be used to accomplish the cutting and/or perforating operation.
Regarding claim 5, ‘584 and Charest teach the method as applied to claim 1 above but do not expressly teach that the component is held in the press hardening tool during the mechanical post-processing operation; however, it would be prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to carry out the mechanical post-processing of the component while in the press-hardening tool to save time and provide a stable means to control the component during the post-processing operation.
Regarding claim 6, ‘584 and Charest teach the method as applied to claim 1 above but fail to expressly teach that the component’s at least one first sub-region forms a flange portion and/or a region for a recess. However, ‘584 and Charest are both directed towards pillars (and/or columns) for vehicles (see Figure 2 of ‘584 as well as Fig. 1 of Charest). As can be seen from both figures, there is a processing condition upon separate regions (broadly meeting first .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brodt et al (U.S. 7,998,289 directed to a press-hardened part and method for the production thereof); Buschsieweke et al (U.S. 5,972,134 directed to the manufacture of a metallic molded structural part including heat treatment of the part in the pressing tool)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731